                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

In Re:                                       §     CHAPTER 13
Rodney Eugene Caza                           §
Laura Garcia Caza                            §
                                             §
Debtor                                       §     CASE NO. 17-52592

            DEBTOR'S NOTICE TO CONVERT CHAPTER 13 TO CHAPTER 7

TO THE HONORABLE U.S. BANKRUPTCY JUDGE:

         Comes now, Rodney Eugene Caza and Laura Garcia Caza, Debtor herein, by and

through her attorneys, THE VASQUEZ LAW FIRM, and respectfully file this his/her Notice to

Convert Chapter 13 to Chapter 7. Debtor would show that this case was not previously a case

under Chapter 7 or Chapter 11 of the Code.

         DATED this the 16th day of May, 2019.
                                             Respectfully submitted,
                                             THE VASQUEZ LAW FIRM

                                             /s/Ruben E. Vasquez
                                             RUBEN E. VASQUEZ
                                             SBN: 24039223
                                             Attorney for Debtor
                                             5411 IH-10 West, Suite 100
                                             San Antonio, Texas 78201
                                             (210) 229-2067 Ph
                                             (210) 733-0439 Fax
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing Debtor's Notice to
Convert Chapter 13 to Chapter 7 was served via Electronic means as listed on the court's ECF
noticing system and/or Regular First Class Mail to the following entities, parties-in-interest and
all creditors on the attached matrix on this the 16th day of May, 2019.
Mr. Rodney Eugene Caza
615 Colosseo Way
San Antonio, TX 78253
Debtors

Mary K. Viegelahn
Ch 13 Trustee
10500 Heritage Blvd., Ste. 201
San Antonio, TX 78216

US Trustee
PO Box 1539
San Antonio, TX 78295



                                             /s/ Ruben E. Vasquez
                                             RUBEN E. VASQUEZ
